Title: To Thomas Jefferson from Josef Bruno Magdalena, 27 December 1807
From: Magdalena, Josef Bruno
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                Philadelphia Decr. the 27th. 1807. 
                            
                        
                        Several circumstances have forced me about one year ago to trouble your goodness for the purpost of sending
                            to Spain a packet on my own personal and private concerns. And Tho’ I did not thank you in written, nor in another maner I
                            hope that your prudence may not find in my Silence but the feellings of a most sincere gratitude.
                        The present state of affairs gives me a new occassion to request, from you the same favor with the inclosed packet directed to Don Joseph Magdalena Valearce in
                            Corunna—I think proper to assure you, Sir, that in its contents there is nothing of a political nature, but only my own
                            private concerns, which consideration promptes me, for entreating you the Said request, in the hope that your goodness
                            will exxcus me this trouble as a necessary effect of the
                            circumstances. I have the honor to be with the greatest respect Sir, Your Excellency
                            Most obedt. Servt.
                        
                            Josef Bruno Magdalena
                            
                        
                    